Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) on record have been considered but are moot because the new ground of rejection in view of new references teaching the argued limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein an uppermost surface of the at least one layer of 2D material is coplanar with at least one of an upper surface of the source region and an upper surface of the drain region” in claim 22.
The written specification nor the drawings (most especially the elected Fig. 8) do not seem to support the claimed limitation.
The closest teaching along the lines of the claimed limitation is “wherein an uppermost surface of the at least one layer of 2D material is coplanar with an upper surface of isolation structure 107 (a depiction in multiple embodiments but not elected embodiment of Fig. 8)”.
The claims need to be amended or cancelled because is does not seem that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rejected in view of the limitations “wherein the source and drain region are substantially free of the at least one layer of 2D material; and
a first region of epi semiconductor material and a second regions of epi semiconductor material positioned in the source region and the drain region, respectively, wherein the first and second region of epi semiconductor material conductively contacts a first and second edge of the at least one layer of 2D material respectively”. 
The limitation is unclear because a person having ordinary skills in the art will find it uncertain how the 2D material is free from the source and drain region but the source and drain epi material formed in the region respectively contact the 2D material. 
It should be noted that claim 19 as presented seems to be allowable, however, due to the indefiniteness of the claim, allowability of claim 19 cannot be determined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation regarding the source and drain being substantially free of the at least one layer of 2D material (as claimed in claims 9 and 19 according to the election of the embodiment of Fig. 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
As best understood, according to the Response to Election of 11/20/2020, Species 4 which is drawn to the embodiment of Fig. 8 was elected. However, the embodiment of Fig. 8 does not seem to suggest the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. [US PGPUB 20200091306] in view of Kim et al. [US PGPUB 20180205038] (hereinafter Heo and Kim).

Regarding claim 1, Heo teaches a planar transistor device comprising a gate having a gate length that extends in a gate length direction and a gate width that extends in a gate width direction (Fig. 3), the transistor comprising:
a gate structure (230/240/250, Fig. 3, Para 66) positioned above a semiconductor substrate (210, Para 64, Fig. 3), the semiconductor substrate comprising a substantially planar upper surface (Fig. 3);
a channel region (region of substrate 210 overlapping with material 215, Fig. 3, Para 63);
a source region (region of 221, Para 63, Fig. 3);
a drain region (region of 222, Para 63, Fig. 3); and
at least one layer of a two-dimensional (2D) material (215, Para 63) that is positioned in at least one of the source region, the drain region or the channel region (Fig. 3), wherein the at least one layer of 2D material has a substantially planar upper surface, a substantially planar bottom surface and a substantially uniform vertical thickness across an entire length of the at least one layer of 2D material in the gate length direction and across an entire width of the at least one layer of 2D material in the gate width direction (Fig. 3, Para 56), wherein lowermost bottom surface of the at least one layer of 2D material is positioned on and in contact with the substantially planar upper surface of the semiconductor substrate (Fig. 3),
wherein the at least one layer of 2D material comprises a plurality of layers of 2D material in a vertically stacked arrangement (Para 64).
Heo does not specifically teach wherein each of the plurality of layers of 2D material has a periodic crystallographic pattern, wherein the periodic crystallographic pattern of one of the plurality of layers of 2D material is rotated relative to the periodic crystallographic pattern of another of the plurality of layers of 2D material.
Referring to the invention of Kim, Kim teaches a device implement plurality of layers of 2D material (11-13, Para 39) has a periodic crystallographic pattern (Fig. 1, Para 4/42), wherein the periodic crystallographic pattern of one of the plurality of layers of 2D material is rotated relative to the periodic crystallographic pattern of another of the plurality of layers of 2D material (Fig. 1, Para 40).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have device of Heo comprise the teachings of Kim based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143) such as improving device performance and/or achieving compact device structure.

Regarding claim 4, Heo teaches a planar transistor device wherein each of the plurality of layers of 2D material comprise a same 2D material (graphene, Para 64).

Regarding claim 6, Heo teaches a planar transistor device wherein the at least one layer of 2D material comprises one of silicon, silicon germanium, a metal chalcogenide based material, a transition metal dichalcogenide (TMD), graphene, MoS2, MoSe2, MoTe2, WS2, WSe:, WTe2, HfS2, HfSe2, ZrS2, ZrSe2., NbSe2, or ReSe2 (Para 64) and
wherein the semiconductor substrate comprises one of a semiconductor-on-insulator (SOI) substrate or a bulk semiconductor substrate (Para 64).

Regarding claim 21, Heo teaches a planar transistor device wherein a bottom surface of the gate structure is positioned on and in contact with an uppermost surface of the at least one layer of 2D material (Fig. 3).



Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [US PGPUB 20220052202] in view of Kim (hereinafter Lee).

Regarding claim 1, Lee teaches a planar transistor device comprising a gate (170, Para 45) having a gate length that extends in a gate length direction and a gate width that extends in a gate width direction (Fig. 9A), the transistor comprising: 
a gate structure (170, Para 45) positioned above a semiconductor substrate (Fig. 9A), the semiconductor substrate comprising a substantially planar upper surface; 
a channel region (region of layer 420, Para 99, Fig. 9A); 
a source region (region of layer 421, Para 100); 
a drain region (region of layer 422, Para 100); and 
at least one layer of a two-dimensional (2D) material (Para 99) that is positioned in at least one of the source region, the drain region or the channel region (Fig. 9A), wherein the at least one layer of 2D material has a substantially planar upper surface, a substantially planar bottom surface and a substantially uniform vertical thickness across an entire length of the at least one layer of 2D material in the gate length direction and across an entire width of the at least one layer of 2D material in the gate width direction, wherein a lowermost bottom surface of the at least one layer of 2D material is positioned on and in contact with the substantially planar upper surface of the semiconductor substrate (Fig. 9A).
Lee does not specifically disclose wherein the at least one layer of 2D material comprises a plurality of layers of 2D material in a vertically stacked arrangement, and 
wherein each of the plurality of layers of 2D material has a periodic crystallographic pattern, wherein the periodic crystallographic pattern of one of the 
However, it is noted that Lee teaches that channel layer 420 is a layer which includes at least one of various material to include 2D material or a combination of the various of materials.
In view of such teachings, a person having ordinary skills in the art would find it obvious that the 2D material in the embodiment of Fig. 9 could be a plurality of layers of 2D material in a vertically stacked arrangement.
Referring to the invention of Kim, Kim teaches forming a 2D material layer as a monolayer or a plurality of layers (Para 43-47); 
wherein in a plurality of layers structure, the layers are vertically stacked to have a periodic crystallographic pattern (Fig. 1, Para 37), wherein the periodic crystallographic pattern of one of the plurality of layers of 2D material is rotated relative to the periodic crystallographic pattern of another of the plurality of layers of 2D material (Fig. 1, Para 40).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have device of Lee comprise the teachings of Kim based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143) such as improving device performance and/or achieving compact device structure.

Regarding claim 9, Lee teaches a planar transistor device wherein the at least one layer of 2D material extends across an entirety of the channel region, wherein the source region is substantially free of the at least one layer of 2D material and wherein the drain region is substantially free of the at least one layer of 2D material (Fig. 9A).



Claims 1, 4-6, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Das [US PGPUB 20200335637] in view of Kim.

Regarding claim 1, Lee teaches a planar transistor device comprising a gate (150, Para 51) having a gate length that extends in a gate length direction and a gate width that extends in a gate width direction (Fig. 1A), the transistor comprising: 
a gate structure (150/152, Para 51) positioned above a semiconductor substrate (110, Fig. 1A), the semiconductor substrate comprising a substantially planar upper surface; 
a channel region (region of layer 160, Para 50, Fig. 1A); 
a source region (region of layer 120 away from layer 160, Para 50); 
a drain region (region of layer 130 away from layer 160, Para 50); and 
at least one layer of a two-dimensional (2D) material (140, Para 50) that is positioned in at least one of the source region, the drain region or the channel region (Fig. 1A), wherein the at least one layer of 2D material has a substantially planar upper surface, a substantially planar bottom surface and a substantially uniform vertical thickness across an entire length of the at least one layer of 2D material in the gate length direction and across an entire width of the at least one layer of 2D material in the gate width direction, wherein a lowermost bottom surface of the at least one layer of 2D material is positioned on and in contact with the substantially planar upper surface of the semiconductor substrate (Fig. 1A), and
wherein the at least one layer of 2D material comprises a plurality of layers of 2D material in a vertically stacked arrangement (Fig. 1A, Para 50), and 
Das does not specifically disclose wherein each of the plurality of layers of 2D material has a periodic crystallographic pattern, wherein the periodic crystallographic 
Referring to the invention of Kim, Kim teaches forming a 2D material layer as a monolayer or a plurality of layers (Para 43-47); 
wherein in a plurality of layers structure, the layers are vertically stacked to have a periodic crystallographic pattern (Fig. 1, Para 37), wherein the periodic crystallographic pattern of one of the plurality of layers of 2D material is rotated relative to the periodic crystallographic pattern of another of the plurality of layers of 2D material (Fig. 1, Para 40).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have device of Das comprise the teachings of Kim based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143) such as improving device performance and/or achieving compact device structure.

Regarding claim 4, Das teaches a planar transistor device wherein each of the plurality of layers of 2D material comprise a same 2D material (material 140, Fig. 1A, Para 50).

Regarding claim 5, Das teaches a planar transistor device wherein each of the plurality of layers of 2D material have a vertical thickness that is substantially the same (Das, Fig. 1A; wherein all of the layers have the same annotation).

Regarding claim 6, Das teaches a planar transistor device wherein the at least one layer of 2D material comprises one of silicon, silicon germanium, a metal chalcogenide based material, a transition metal dichalcogenide (TMD), graphene, MoS2, 
wherein the semiconductor substrate comprises one of a semiconductor-on-insulator (SOI) substrate or a bulk semiconductor substrate (Fig. 1).

Regarding claim 9, Das teaches a planar transistor device wherein the at least one layer of 2D material extends across an entirety of the channel region, wherein the source region is substantially free of the at least one layer of 2D material and wherein the drain region is substantially free of the at least one layer of 2D material (Fig. 1A).

Regarding claim 21, Das teaches a planar transistor device wherein a bottom surface of the gate structure is positioned on and in contact with an uppermost surface of the at least one layer of 2D material (Fig. 1A).


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Kim and further in view of Baars et al. [US PGPUB 20160307926] (hereinafter Baars).

Regarding claim 10, Das teaches a planar transistor further comprising a first region of semiconductor material (120, Para 70) positioned in the source region (Fig. 1A) and a second region of semiconductor material (130, Para 70) positioned in the drain region (Fig. 1A), wherein the first region of semiconductor material conductively contacts a first edge of the at least one layer of 2D material and the second region of semiconductor material conductively contacts a second edge of the at least one layer of 2D material (Fig. 1A).
Das does not specifically disclose that the semiconductor material are epi materials.
However, it is noted that Das teaches that the semiconductor materials were formed by a growing method (Para 70).
Referring to the invention of Baars, Baars forming a source/drain 80 on a substrate using a epitaxial growth method (Para 51).
In view of such teaching by Baars, it would have been obvious to a person having ordinary skills in the art to have the modified invention comprise the teachings of Baars based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 11, the modified invention teaches a planar transistor device wherein the first region of epi semiconductor material and the second regions of epi semiconductor material are positioned on and in contact with the substantially planar surface of the semiconductor substrate (Das, Fig. 1A).

Regarding claim 12, the modified invention specifically in view of Das teaches a planar transistor device further comprising a first source/drain contact structure that is conductively coupled to the first region of epi semiconductor material (grounding contact, Fig. 1A) and a second source/drain contact structure that is conductively coupled to the second region of epi semiconductor material (power contact, Fig. 1A).




19. (Currently Amended) A planar transistor device comprising a gate (225L, Para 49) having a gate length that extends in a gate length direction and a gate width that extends in a gate width direction (Fig. 2A), the transistor comprising:

a sidewall spacer (224LS, Para 44, Fig. 2A) positioned adjacent the gate structure;
a channel region (region of 206L, Para 40);
a source region (left 214LS, Para 43);
a drain region (right 214LS, Para 43);
at least one layer of a two-dimensional (2D) material (210N, Para 43) that is positioned under the gate structure and the sidewall spacer, wherein the source region is substantially free of the at least one layer of 2D material and wherein the drain region is substantially free of the at least one layer of 2D material, wherein the at least one layer of 2D material has a substantially planar upper surface, a substantially planar bottom surface and a substantially uniform vertical thickness across an entire length of the at least one layer of 2D material in the gate length direction and across an entire width of the at least one layer of 2D material in the gate width direction, wherein a lowermost bottom surface of the at least one layer of 2D material is positioned on and in contact with the substantially planar upper surface of the semiconductor substrate; and
a first region of epi semiconductor material and a second regions of epi semiconductor material positioned in the source region and the drain region, respectively, wherein the first region of epi semiconductor material conductively contacts a first edge of the at least one layer of 2D material, the second region of epi semiconductor material conductively contacts a second edge of the at least one layer of 2D material and wherein the first and second regions of epi semiconductor material are positioned on and in contact with the substantially planar upper surface of the semiconductor substrate,

wherein each of the plurality of layers of 2D material has a periodic crystallographic pattern, wherein the periodic crystallographic pattern of one of the plurality of layers of 2D material is rotated relative to the periodic crystallographic pattern of another of the plurality of layers of 2D material.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819